Citation Nr: 0636497	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  05-05 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York



THE ISSUE

Basic eligibility to receive VA nonservice-connected pension 
benefits.  



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 11, 1962 to 
January 6, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision issued by the 
RO.  



FINDING OF FACT

The veteran is not shown to have served during a recognized 
period of war or to have performed active service in the 
Republic of Vietnam.  



CONCLUSION OF LAW

As the veteran does not have the requisite wartime service, 
he is not eligible to receive VA nonservice-connected pension 
benefits.  38 U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered the 
potential applicability of the Veterans Claims Assistance Act 
of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  

As detailed hereinbelow, however, the outcome of this case 
rests solely on the applicable laws and regulations, rather 
than on the facts of the case.  Accordingly, as there is no 
possibility that this claim can be substantiated, further 
development is not shown to be required in this case.  See 
Manning v. Principi, 16 Vet. App. 534 (2002); VAOPGCPREC 5-
2004 (June 23, 2004).  

VA shall pay a pension to each veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of his own willful 
misconduct.  38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  

The term "period of war" means the Spanish-American War; the 
Mexican border period, World War I, World War II, the Korean 
conflict, the Vietnam era, the Persian Gulf War, and the 
period beginning on the date of any future declaration of war 
by the Congress and ending on the date prescribed by 
Presidential proclamation or concurrent resolution of the 
Congress.  38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  

The Vietnam Era is determined to be the period beginning on 
February 28, 1961 to May 7, 1975, in cases of veterans who 
served in the Republic of Vietnam during that period and from 
August 5, 1964 to May 7, 1975 for all other veterans.  

The evidence in this case clearly shows that the veteran 
served on active duty from January 1962 to January 1964.  
Despite the veteran's assertion, the record simply does not 
support the veteran's assertions of having performed active 
service in the Republic of Vietnam.  Further, the veteran has 
not asserted having performed service during the period 
August 5, 1964 to May 7, 1975.  

The Board does find on review of the entire record that the 
veteran did service in Korea from November 1962 to December 
1963.  However, the Board notes that the Korean conflict is 
defined as the period from June 27, 1950 through January 31, 
1955.  Thus, there is no overlap between his dates of service 
and the period of war designated as the Korean conflict 
either.  

The veteran has presented a record showing that he received 
the "COMBAT ACTION RIBBON," but the Board finds no credible 
support for this entry in the official record.  

Consequently, the veteran's period of service does not 
include any time that has been designated to be a period of 
war by the applicable regulations.  Therefore, the veteran 
cannot meet the basic eligibility requirements for VA 
nonservice-connected pension benefits.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in a case where the law, as opposed to 
the facts, is dispositive, any claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Accordingly, given the established facts in this case, the 
Board concludes that the veteran's appeal must be denied by 
operation of law.  



ORDER

As the veteran is not eligible to receive VA nonservice-
connected pension benefits, his appeal to this extent is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


